The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 9, 2014

                                       No. 04-14-00560-CR

                                        Vernon TRAVIS,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B13637
                         Honorable Stephen B. Ables, Judge Presiding

                          CORRECTED ORDER
        The clerk’s record was due September 5, 2014, but was not filed; however, on September
5, 2014, the clerk filed a notification of late record stating the record was not filed because
appellant, who has retained counsel, has failed to pay or make arrangements to pay the clerk’s
fee for preparing the record and that appellant is not entitled to appeal without paying the fee.

        We therefore order appellant to provide written proof to this court on or before
September 19, 2014 that either (1) the clerk’s fee has been paid or arrangements satisfactory to
the clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. If appellant fails to so respond within the time provided, we will abate the
appeal and remand the matter to the trial court for an abandonment hearing.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court